DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 06/08/2022 with an after final consideration program request dated 06/08/2022.
Claims 1-20 are pending.
Claims 1, 4, 8, 15, and 20 are amended.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:

While Qin discloses an outside air supply used in ventilation and a further cooling section using a heat a exchanger coupled in the system and wherein equipment is cooled and employing free cooling to bypass a chiller section depending on temperature of outside air being monitored, and while Erpelding teaches free cooling to chill a liquid in order to bypass a chiller, and while Dortse teaches using a mixing box to mix an intake supply air and a return air, and while Chainer teaches using ventilation and liquid cooling to chill equipment in a space, none of the references taken either alone or in combination with the prior art of record disclose a method, device, or system, including:


(Claim 1) "…wherein the first region comprises a first one or more rooms that are temperature controlled together, a liquid cooling system for temperature control of equipment that is within a second region of the building, wherein the second region comprises a second one or more rooms that are temperature controlled together, and wherein the equipment is cooled via the liquid cooling system, and a heat exchanger that is thermally coupled to the ventilation system and the liquid cooling system; determining, by the device, that the intake temperature and a return/intake mixture temperature is below a threshold temperature, wherein the return/intake mixture temperature is associated with an intersection of the air intake and a return duct that returns air from the first region to the air intake; -2-PATENT U.S. Patent Application No. 16/872,882 Attorney Docket No. 20200136 controlling, by the device and based on determining that the intake temperature and the return/intake temperature are below the threshold temperature, the air intake and equipment associated with the return duct, to maintain the return/intake mixture temperature that provides a cooled water flow via the heat exchanger; and controlling, by the device, the liquid cooling system to cause the cooled water flow of the liquid cooling system to bypass a chiller system of the liquid cooling system to reduce power consumption by the chiller system.",


(Claim 8) "…wherein the ventilation system is associated with a first set of rooms that are temperature controlled together, -5-PATENT U.S. Patent Application No. 16/872,882 Attorney Docket No. 20200136 a liquid cooling system for temperature control of second equipment within the building, wherein the liquid cooling system is associated with a second set of rooms that are temperature controlled together, and wherein the second equipment is cooled via the liquid cooling system, and a heat exchanger that is thermally coupled to the ventilation system and the liquid cooling system; compare the intake temperature and a return/intake mixture temperature with a threshold temperature that is associated with at least one of: using the air flow to cool a water flow of the liquid cooling system, or using the water flow of the liquid cooling system to cool the air flow, and wherein the return/intake mixture temperature is associated with an intersection of the air intake and a return duct that returns air from the first set of rooms to the air intake; control, based on determining that the intake temperature and the return/intake mixture temperature are[[is]] below the threshold temperature, the air intake and equipment associated with the return duct, to maintain the return/intake mixture temperature that provides a cooled water flow via the heat exchanger; and control the liquid cooling system to cause the cooled water flow of the liquid cooling system to bypass a chiller system of the liquid cooling system.",


(Claim 15) "…wherein the ventilation system is associated with a first set of rooms that are temperature controlled together; a liquid cooling system to provide a water flow for temperature control of equipment within the building, wherein the liquid cooling system is associated with a second set of rooms that are temperature controlled together, and wherein the equipment is cooled via the liquid cooling system; -8-PATENT Attorney Docket No. 20200136a heat exchanger thermally coupled to the liquid cooling system and the ventilation system; and a controller configured to: receive, from a temperature sensor of the sensor system, an intake temperature measurement of the air flow in an air intake of the building; receive, from a humidity sensor of the sensor system, a humidity measurement of the air flow; and control, based on the intake temperature measurement and a return/intake mixture temperature and the humidity measurement, one of: the air intake and equipment of a return duct, to maintain the return/intake mixture temperature that provides a cooled water flow via the heat exchanger, or the liquid cooling system to cause, via the water flow, the heat exchanger to generate a cooled airflow within the ventilation system, and wherein the return/intake mixture temperature is associated with an intersection of the air intake and the return duct that returns air from the first set of rooms to the air intake.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117